Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00790-CV

                             CEDAR SENIOR SERVICES, L.P.,
                                      Appellant

                                                 v.
                        Gloria NEVAREZ, Cynthia Cox, Pablo Nevarez
 Gloria NEVAREZ, Cynthia Cox, Pablo Nevarez, Jr., William Nevarez, Genaro Torres, as next
friend of Genaro Torres, Jr. and Eva Torres, and Pablo Arispe, as next friend of Blake Arispe and
                             Tristan Arispe as heirs of Pablo Nevarez,
                                             Appellees

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2013-3075-DC
                      The Honorable Camile G. Dubose, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellant.

       SIGNED March 19, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice